EXHIBIT “I”
                                                                       UFT
                                                          United Federation of Teachers
                                                                  A Union of Professionals
                                                                                                                                October 12, 2018


Ms. Michele Valvo



                                                                            RE: UFT Case# R65934
                                                                            TOPIC: Improper Para Termination
Dear Ms. Valvo,

This is to advise you that the UFT Grievance Department has concluded its review of the
grievance noted above.

The result of our investigation has led us to the conclusion that your case cannot be successfully
pursued to arbitration. While we recognize that this is not the decision that you were seeking,
please be assured that your case was given serious and thorough consideration.

If you would like to discuss our decision, please feel free to call the UFT Grievance Department,
between the hours of 3:30- 6:00 P.M., Monday thru Friday, at (212) 598-9271.

Should you still disagree with our decision after your discussion, the following internal UFT
procedure, has been established to allow you to appeal.

1. WITHIN FIFTEEN (15) SCHOOL DAYS of receipt of this notice, you must call this
   Department (212) 598-9271 to speak to your Borough Liaison Michael Ferruso, to
   request a "Case Review Conference".

2. After your personal Case Review, we will review your appeal and notify you,
   in writing, of our determination.

In regard to any inquiry, please refer to the UFT Case#, as shown above.

                                                                                                      Fraternally,




                                                                                                      Director
                                                                                                      Grievance Deprutment
EGP/sp
Cc: Analia Gerard, Borough Rep.
   Sean Rotkowitz, District Rep.
   Donna Coppola, Special Rep.

                                        52 Broadway, New Yori~. NY 10004           212.777.7500       w1Nw.uft.org

Offic ers: Michael Mulgre·n Presiden t. Ho\vard Schaer Secretary, Mel Aaronson Treasurer, LeRoy Barr Assistant Secretary. Thoma£. Brown Assis tam 7i-e3surcr
            Vi ce Preside nts : Koren Alford. Carmen Alvarez. Evelyn DoJesus, An ne Goldman, Janella Hinds, Richarcl Mantell. Sterling Roberson
